             IN THE UNITED STATES DISTRICT COURT FOR THE
                     MIDDLE DISTRICT OF TENNESSEE
                          NASHVILLE DIVISION


    FAMILY TRUST SERVICES LLC,
    STEVEN REIGLE, REGAL HOMES
    CO., BILLY GREGORY, JOHN
    SHERROD, and CARL CHAMBERS
    on behalf of themselves and those                           CIVIL No. :
    similarly situated,
                                                                  Judge:
                             PLAINTIFFS,

    v.

    CHARLES E. WALKER, JON PAUL
    JOHNSON, JULIE COONE,
    NATIONWIDE INVESTMENTS LLC,
    and MERDAN IBRAHIM,
                    DEFENDANTS.


                  NOTICE OF REMOVAL TO FEDERAL COURT


                                           *****

         Charles E. Walker (“Debtor”), as Debtor1 with a confirmed Chapter 11 Plan of

Reorganization (the “Plan”) pursuant to 28 U.S.C. §1452(a) gives notice of removal of

this State Court action described herein to the district court for the Middle District

of Tennessee, Nashville Division, to be referred to the bankruptcy court by the

automatic reference.




1
 In re: Charles E. Walker, Chapter 11 Case No. 3:16-BK-03304, Middle Tennessee Bankruptcy
Court (administratively closed on June 4, 2018).

                                          Page 1 of 5

       Case
    Case     3:18-cv-00859
         3:19-ap-90088   DocDocument
                              3-1 Filed 1 05/13/19
                                           Filed 09/13/18  Page
                                                     Entered    1 of 5 17:32:04
                                                             05/13/19  PageID #: 1Desc
                    Exhibit Notice of Removal (No. 859) Page 1 of 5
       1. On June 11, 2017, the Trustee’s Chapter 11 Plan of Reorganization was

confirmed by the Bankruptcy Court. Doc. No. 630 (plan) and Doc. No. 633 (order

confirming plan).


       2. On February 22, 2017, a class-action settlement agreement was approved

by the United States Bankruptcy Court. Doc. No. 514.


       3. On September 26, 2017, an ORDER was entered by the United States

Bankruptcy Court enforcing the class-action settlement agreement.


       4. On or about August 31, 2018, the class-action plaintiffs’ counsel filed the

attached pleading. Exhibit A.


       5. This pleading was not served on the Debtor or Jon Paul Johnson. Instead

the Plaintiffs’ attorney by fraud, subterfuge and in direct violation of the discharge

injunction and bankruptcy court order filed the attached motion to add the Debtor

and released/settled party Jon Paul Johnson back to the class-action litigation after

receiving an $850,000 settlement from the Debtor, Mr. Johnson and REO Holdings,

LLC.


       6.    Debtor learned that this motion had been placed on the Tennessee

Business Court’s docket and automatically granted pursuant to local Davidson

County Court procedures.


       7.    The case is styled FAMILY TRUST SERVICES LLC, STEVEN REIGLE,

REGAL HOMES CO., BILLY GREGORY, JOHN SHERROD, and CARL

CHAMBERS, on behalf of themselves and those similarly situated, Plaintiffs, v.

                                      Page 2 of 5

    Case
 Case     3:18-cv-00859
      3:19-ap-90088   DocDocument
                           3-1 Filed 1 05/13/19
                                        Filed 09/13/18  Page
                                                  Entered    2 of 5 17:32:04
                                                          05/13/19  PageID #: 2Desc
                 Exhibit Notice of Removal (No. 859) Page 2 of 5
CHARLES E. WALKER, JON PAUL JOHNSON, JULIE COONE, NATIONWIDE

INVESTMENTS, LLC, and MERDAN IBRAHIM, Defendants.


       8.     The case number is 15-780-BC.


       9.     The state court of removal is TENNESSEE BUSINESS COURT, IN

THE TENNESSEE CHANCERY COURT FOR THE TWENTIETH JUDICIAL

DISTRICT AT NASHVILLE, BUSINESS COURT.


       10.    All papers and filings will be uploaded to the Court’s PACER system in

this case as soon as possible. Copies are available from undersigned upon request.


       11.    This case is properly removed under 28 U.S.C. § 1452(a).


       12.    The Bankruptcy Code provides that "the confirmation of a plan . . .

discharges the debtor from any debt that arose before the date of such confirmation"

and that "after confirmation of a plan, the property dealt with by the plan is free and

clear of all claims and interests of creditors." 11 U.S.C. § 1141(c), (d)(1)(A). Moreover,

the discharge "operates as an injunction against the commencement or continuation

of an action, the employment of process, or an act, to collect, recover or offset any

such   debt    as   a   personal    liability   of    the   debtor."   Id.   §   524(a)(2).

Alderwoods Grp., Inc. v. Garcia, 682 F.3d 958, 965, 23 Fla. L. Weekly Fed. C 1088

(11th Cir. 2012); In re Troutman Enters, Inc., 253 B.R. 8, 11 (B.A.P. 6th Cir. 2000).


       14.    This is a core proceeding under 28 U.S.C. § 157(b)(2)(I) and (O).

Therefore, no consent is necessary to the entry of final orders and judgments by the

bankruptcy court.

                                        Page 3 of 5

    Case
 Case     3:18-cv-00859
      3:19-ap-90088   DocDocument
                           3-1 Filed 1 05/13/19
                                        Filed 09/13/18  Page
                                                  Entered    3 of 5 17:32:04
                                                          05/13/19  PageID #: 3Desc
                 Exhibit Notice of Removal (No. 859) Page 3 of 5
      13.   Promptly after the filing hereof, the undersigned will file a copy of this

NOTICE OF REMOVAL TO FEDERAL COURT with the Clerk of the State Court

where the action was pending.


Date: September 13, 2018


                                      Respectfully submitted,



                                      s/Charles E. Walker                         -
                                      Charles E. Walker, BPR No. 021277
                                      WOODBINE LEGAL PC
                                      69 Thompson Lane
                                      Nashville, Tennessee 37211
                                      o: 615-367-5111 | f: 615-383-1154
                                      E-Mail: charles@woodbinelegal.com
                                      Defendant/Debtor




                                     Page 4 of 5

    Case
 Case     3:18-cv-00859
      3:19-ap-90088   DocDocument
                           3-1 Filed 1 05/13/19
                                        Filed 09/13/18  Page
                                                  Entered    4 of 5 17:32:04
                                                          05/13/19  PageID #: 4Desc
                 Exhibit Notice of Removal (No. 859) Page 4 of 5
                         CERTIFICATE OF SERVICE:

      I hereby certify that on September 13, 2018, I electronically filed the NOTICE
OF REMOVAL TO FEDERAL COURT with the Clerk of the Court using the CM/ECF
system, and have sent copies by U.S. Mail to the following parties:
      Patrick Newsom
      Paul Bruno
      Bruno|Newsom PLLC
      40 Music Square E.
      Nashville, TN 37203
      615-251-9500
      615-345-4188
      patrick@brunonewsom.com
      Counsel for Defendant Nationwide Investments LLC

      Robert R. Laser III
      625 Main Street
      Suite 206
      Nashville, TN 37206
      rob@laserlawfirm.com
      Counsel for Defendants Merdan Ibrahim and Julie Coone

      Jon Paul Johnson
      69 Thompson Ln
      Nashville, TN 37211
      Defendant

      Eugene N. Bulso, Jr.
      Paul J. Krog
      Leader, Bulso & Nolan PLC
      414 Union Street, Suite 1740
      Nashville, TN 37219
      615-780-4100
      615-780-4118
      gbulso@leaderbulso.com
      pkrog@leaderbulso.com
      Attorneys for Plaintiffs

                                      s/Charles E. Walker                       -
                                      Charles E. Walker, BPR No. 021277




                                     Page 5 of 5

    Case
 Case     3:18-cv-00859
      3:19-ap-90088   DocDocument
                           3-1 Filed 1 05/13/19
                                        Filed 09/13/18  Page
                                                  Entered    5 of 5 17:32:04
                                                          05/13/19  PageID #: 5Desc
                 Exhibit Notice of Removal (No. 859) Page 5 of 5
